 EXHIBIT 10.1


 
EXCLUSIVE LICENSE AND ASSIGNMENT AGREEMENT
 
 
This Exclusive License and Assignment Agreement (“Agreement”) is made in
Jerusalem this 1st day of March 2019, by and between:
 
YISSUM RESEARCH DEVELOPMENT COMPANY OF THE HEBREW UNIVERSITY OF JERUSALEM, LTD.,
of Hi Tech Park, Edmond J. Safra Campus, Givat Ram, Jerusalem 91390, Israel
(“Yissum”) of the first part; and WEED, INC., a company incorporated under the
laws of the State of Nevada and having a business address at 4920 Post Trail,
Tucson, Arizona, U.S.A. 85750 (the “Company”), of the second part (each of
Yissum, and the Company, a “Party”, and collectively the “Parties”)
 
WHEREAS: 
Yissum is the sole owner of certain platform technologies relating to different
formulations for administration and delivery of lipophilic compositions,
(including cannabinoids) (collectively, the “Existing Technology”) invented
and/or developed by Prof. Elka Touitou (the “Researcher”) at the University (as
defined in Section 1 below) as more fully described in the patent applications
and/or patents listed in Appendix A hereto (collectively, the “Existing
Patents”); and of the Know-How (as defined below); and
 
WHEREAS: 
the Researcher has assigned all of her rights in the Technology (as defined in
Section 1 below) to Yissum; and
 
WHEREAS: 
the Company is a public company operating in the field of cannabis and
cannabis-related products whose shares of common stock are traded on the OTC
Exchange; and
 
WHEREAS: 
the Company wishes to acquire, and Yissum wishes to sell to the Company, all
right, title and interest in and to the Technology and until the fulfilment of
certain conditions for the consummation of such sale and assignment, the Company
wishes to receive an exclusive license to the Technology, and Yissum desires to
grant to the Company an exclusive license to use the Technology, all subject to,
and in accordance with, the terms and conditions of this Agreement.
 
NOW THEREFORE THE PARTIES DO HEREBY AGREE AS FOLLOWS:
 
1.
Interpretation and Definitions
 
1.1.
The preamble and appendices to this Agreement constitute an integral part hereof
and shall be read jointly with its terms and conditions.
 
1.2.
In this Agreement, unless otherwise required or indicated by the context, the
singular shall include the plural and vice-versa, the masculine gender shall
include the female gender, “including” or “includes” shall mean including,
without limiting the generality of any description preceding such terms, the use
of the term “or” shall mean “and/or”; any reference to any Laws herein will be
construed as referring to such Laws as from time to time enacted, repealed or
amended, any reference herein to any person will be construed to include the
person’s permitted successors and assigns and any reference to the term “sale”
of a product or service shall include sale, lease, rental, or other disposal of
the applicable product or service.
 
 
1

 
 
1.3.
The headings of the Sections in this Agreement are for the sake of convenience
only and shall not serve in the interpretation of the Agreement.
 
1.4.
In this Agreement, the following capitalized terms shall have the meanings
appearing alongside them, unless provided otherwise:
 
1.4.1.
“Affiliate” of a Party shall mean any Person which controls, or is controlled
by, or is under common control with, such Party, but only for so long as such
control exists. “Control” shall mean (i) the holding of more than fifty percent
(50%) of (a) the equity, or (b) the voting rights of such entity, or (ii) the
right to elect or appoint more than fifty percent (50%) of the directors of such
entity.
 
1.4.2.
“Assignment” shall have the meaning set forth in Section 2.2 below.
 
1.4.3.
“Assignment Date” shall have the meaning set forth in Section 6.1 below.
 
1.4.4.
“Closing” shall have the meaning set forth in Section 4.1 below.
 
1.4.5.
“Closing Date” shall have the meaning set forth in Section 4.1 below.
 
1.4.6.
“Effective Date” shall mean the date of the last signature by the Parties of
this Agreement.
 
1.4.7.
“First Commercial Sale” shall mean, with respect to any Product, the first
commercial sale of the Product in any country in the world after the applicable
Regulatory Approval has been obtained or, when Regulatory Approval is not
required, the first commercial sale of the Product in any country in the world.
For clarity, it is agreed that the use of a Product for testing purposes and/or
a sale for experimental, promotional, compassionate or test market purposes or
for any other similar non-commercial purposes shall not be considered a sale for
the purposes of this definition.
 
1.4.8.
“Know-How” shall mean any non-public, proprietary, tangible or intangible
information, techniques, technology, practices, trade secrets, inventions,
methods, processes, procedures, assays, knowledge, materials, substances,
formulations, compositions, compounds, data, reports, records, results or
devices (whether patentable or not), and all tangible embodiments of any of the
foregoing in written, electronic or other form or media), developed by the
Researcher, prior to the Effective Date, solely and directly or indirectly
covered, in whole or in part, by the subject matter claimed in the Patents, and
belonging to Yissum and described generally in Appendix B.
 
1.4.9.
“Governmental Authority” shall mean any national, state, local, municipal or
other government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, ministry, department, Regulatory
Authority, court or other tribunal).
 
 
2

 
 
1.4.10.
“Gross Revenue” shall mean the total revenue and other monetary consideration
received by the Company or its Affiliates from the commercialization of the
Technology and/or Products, including from the sale of Products and/or any
right, license or sublicense granted by the Company or its Affiliates to any
Third Party to manufacture, market, sell or distribute any Product and/or the
Technology; including (i) one-time, lump sum or other payments (including
milestone payments, license fees, and license option fees); and (ii) royalties
on sales of Products by any licensees or sublicensees except: (1) funds
specifically allocated for research or development at the Company or its
Affiliates of a Product, as can be shown by a documented research or development
program and budget; (2) amounts received by the Company or its Affiliates from a
sublicensee as reimbursement of documented, out-of-pocket costs incurred by the
Company or its Affiliates (as applicable) for patent activities relating to the
Technology and/or patent activities related to other technology and patents
required for the production and sale of Products; (3) equity investments in the
Company or its Affiliates by licensees or sublicensees made at arm’s length and
at or below market value (with any premium over fair market value being
considered Gross Revenues); and less the following:
(a) value added taxes (including sales taxes), customs, duties, import, export,
excise taxes and other similar governmental charges or taxes, paid by or on
behalf of the Company or its Affiliates;
(b) customary trade, quantity, or cash discounts to the extent actually allowed
and taken; and
(c) amounts repaid or credited by reason of rejection or return.
 
1.4.11.
“IP Assignment Fee” shall have the meaning set forth in Section 3.2 below.
 
1.4.12.
“Law” or “Laws” shall mean any federal, state, provincial, local, international
or multinational law, statute, standard, ordinance, code, rule, regulation,
resolution or promulgation, or any order, writ, judgment, injunction, decree,
stipulation, ruling, determination or award entered by or with any Governmental
Authority, or any license, franchise, permit or similar right granted under any
of the foregoing, or any similar provision having the force or effect of law.
 
1.4.13.
“License” shall have the meaning set forth in Section 2.1 below.
 
1.4.14.
“License Fee” shall have the meaning set forth in Section 3.1 below.
 
1.4.15.
“Pharmaceutical Product(s)” shall mean any Product comprising a medicine or drug
(i) that is used for prophylactic, curative, palliative or diagnostic purposes
in humans; and (ii) the sale or marketing of which in any jurisdiction requires
a Regulatory Approval.
 
1.4.16.
“Patents” shall mean (i) the Existing Patents, and any patent application that
claims priority therefrom; as well as (ii) all divisions, continuations,
continuations-in-part, re-examinations, reissues, renewals, registrations,
confirmations, substitutions, or extensions, including European Supplementary
Protection Certificates (“SPCs”) (within the meaning of such term under Council
Regulation (EU) No. 1768/92), and/or any other similar statutory protection, and
any provisional applications, national, regional, PCT or similar applications
and any and all patents issuing from, and patentable inventions, methods,
processes, and other subject matter disclosed or claimed in, any or all of the
foregoing.
 
1.4.17.
“Person” shall mean any individual, partnership, joint venture, limited
liability company, corporation, firm, trust, association, unincorporated
organization, Governmental Authority or any other entity.
 
 
3

 
 
1.4.18.
“Product(s)” shall mean any product, system, device, material, method, process
or service, the development, manufacture, provision or sale of which, in whole
or in part, (i) uses, exploits, comprises, contains, improves upon or
incorporates the Technology or any part thereof, or is otherwise covered
thereby, or falls within the scope thereof, in whole or in part; or (ii) would
infringe any claim of a Patent (but for the License or the Assignment (as
applicable)).
 
1.4.19.
“Regulatory Authority” shall mean the United States Food and Drug Administration
(FDA), the European Medicines Agency (EMA), or its counterpart in any foreign
jurisdiction.
 
1.4.20.
 “Regulatory Approval” shall mean any and all approvals, registrations, or
authorizations of any Regulatory Authority that are necessary for the marketing
and/or sale of a particular Product in the applicable jurisdiction.
 
1.4.21.
“Representatives” shall mean employees, researchers, officers, agents,
subcontractors, service providers, consultants, and/or any other Person acting
on a Party’s behalf
 
.
1.4.22.
“Technology” shall mean the Patents and the Know-How.
 
1.4.23.
“Term” shall have the meaning set forth in Section 12.1 below.
 
1.4.24.
“Third Party” shall mean any Person other than Yissum, the University, the
Company or their respective Affiliates.
 
1.4.25.
“University” shall mean the Hebrew University of Jerusalem and each of its
branches.
 
2.
The Transactions
 
2.1.
License. In exchange for the consideration set forth in Section 3.1 below, on
the Closing, Yissum shall grant to the Company, and the Company shall accept
from Yissum, a worldwide, perpetual (subject to the termination sections in this
Agreement), exclusive and sublicensable license to commercialize or otherwise
exploit the Technology to research, develop, make, have made, use, sell, offer
for sale, import, export or distribute Products (the “License”).
 
For clarity, subject to the Closing, Yissum and/or the University shall not
retain any rights to conduct any research (including internal non-commercial
research) with respect to the Technology or otherwise use or exploit the
Technology for any purposes whatsoever.
 
In addition, any liabilities incurred by Yissum with respect to the Technology
prior to the grant of the License and the Closing Date shall remain liabilities
of Yissum.
 
2.2.
Assignment. In exchange for the consideration set forth in Section 3.2 below, on
the Assignment Date (as defined in Section 6.1 below), Yissum shall irrevocably
assign, convey and deliver to the Company, and the Company shall acquire and
accept all right, title and interest of Yissum in and to and under the
Technology (the “Assignment”) and such Assignment shall replace and supersede
the License granted to the Company pursuant to Section 2.1.
 
 
4

 
 
The Parties agree that the Assignment shall include (i) all rights of Yissum to
perform research with respect to, and develop, manufacture, market, distribute,
sell and otherwise exploit and/or commercialize the Technology and/or the
Products; and (ii) all rights of enforcement with respect to the Technology
including any and all rights worldwide to sue for the infringement or the past
infringement or unauthorized use thereof and the recovery of damages or
royalties related thereto.
 
2.3.
In order to effectuate the Assignment of the Technology, on the Assignment Date,
the Parties shall, and if required Yissum shall cause the Researcher and members
of her team to, duly execute and deliver any assignment agreements, bills of
sale and other documents as reasonably required by their respective counsel to
carry out and perfect the Assignment pursuant hereto.
 
3.
Consideration
 
3.1.
In full and final consideration for the grant of the License, the Company shall
pay Yissum an irrevocable, non-creditable, and non-refundable one-time fee in
the amount of one million U.S. dollars (US $1,000,000) (the “License Fee”),
payable according to the following schedule:
 
Date
Amount
 
Within three (3) business days of the Effective Date
One hundred thousand U.S. dollars (US $100,000)
First installment
Closing Date
Four hundred thousand U.S. dollars (US $400,000)
Second installment
 
Within the earlier of (i) nine (9) months of the Closing Date or (ii) on or
before 31 December 2019
Five hundred thousand U.S. dollars (US $500,000)
Third installment

 
3.2.
In full and final consideration for the performance in full by Yissum of the
Assignment and all of its undertakings hereunder:
 
(i)
the Company shall pay or transfer to Yissum an irrevocable, non-creditable, and
non-refundable one-time fee of one million U.S. dollars (US $1,000,000), in two
installments as follows; (i) three hundred thousand U.S. dollars (US $300,000)
within fifteen (15) months of the Closing Date; and (ii) seven hundred thousand
U.S. dollars (US $700,000), within eighteen (18) months of the Closing Date (the
“IP Assignment Fee”), provided, however that the IP Assignment Fee shall not be
irrevocable, non-creditable and non-refundable until the consummation of the
Assignment pursuant to Section 6 below; and
 
(ii)
the Company shall pay a one-time fee to Yissum and the Researcher (through
Yissum on behalf of the Researcher) in the amount of one million five hundred
thousand U.S. dollars (US $1,500,000) (the “Milestone Payment”) upon the
occurrence of the earlier of the following events (the “Milestone Event”):
 
(a)
the First Commercial Sale of any Pharmaceutical Product by the Company, or any
of its Affiliates, licensees or sublicensees; or
 
 
5

 
 
(b)
the later of: (1) the First Commercial Sale of any Product (other than a
Pharmaceutical Product) by the Company, or any of its Affiliates, licensees or
sublicensees; and (2) the Company or its Affiliates receive Gross Revenue in an
aggregate, cumulative amount of at least one million five hundred thousand U.S.
dollars (US $1,500,000).
 
The Company shall notify Yissum in writing as soon as practicable upon becoming
aware of the occurrence of the Milestone Event and shall make payment of the
Milestone Payment to Yissum (on its behalf and on behalf of the Researcher,
respectively) within forty-five (45) days after the occurrence of the Milestone
Event.
 
3.3.
Subject to Sections 3.4 and 3.5 below, each Party and the Researcher (as
applicable) shall be responsible for the payment of any and all of its or her
respective tax obligations or brokerage fees associated with the payment of the
License Fee, IP Assignment Fee and Milestone Payment, as contemplated hereunder.
 
3.4.
The above consideration excludes value added tax (“VAT”), if applicable. Any VAT
(if any) applicable to the payment of the License Fee, IP Transfer Fee or the
Milestone Payment as provided in this Section 3 above, shall be borne by the
Company and added to each payment, and/or paid to Yissum, in accordance with the
statutory rate in force at such time, subject to provision of a proper invoice.
 
3.5.
If the Company is required by applicable Law to make any tax deduction, tax
withholding or other similar payment from any amount paid or payable by the
Company hereunder, on account of income tax, tax on profit or any other taxes of
similar nature (“Withholding Tax”), then the Company shall: (i) deduct such
Withholding Tax from such payments, as prescribed by applicable Law, or at the
reduced rate under the applicable double taxation treaty; (ii) pay such
Withholding Tax to the proper taxation authority; and furnish Yissum with a
certificate or other evidence of the deduction and payment thereof, unless
Yissum has provided the Company with a certificate of exemption from such
Withholding Tax.
 
4.
Closing
 
4.1.
The grant of the License, the transfer to the Company of the responsibility for
the administration and control of patent activities and for the Patent Expenses
pursuant to Section 9.1 and the payment of the second installment of the License
Fee by electronic transfer (the “Closing”), shall take place, on 1 May, 2019 or
such other time as the Parties shall mutually agree upon in writing (the
“Closing Date”).
 
4.2.
The obligation of the Company to pay the second installment of the License Fee
as provided herein, shall be conditioned upon (a) the completion of all of the
transactions described in Section 4.4 below; (b) all of the representations and
warranties made by Yissum herein being true and correct when made and being true
and correct in all material respects on and as of the Closing Date as though
made on the Closing Date, and (c) Yissum having performed all obligations
required of Yissum under this Agreement to be performed by it on or before the
Closing.
 
 
6

 
 
4.3.
The obligation of Yissum to grant the License as provided herein shall be
conditioned upon (a) the completion of all of the transactions described in
Section 4.4 below; (b) all of the representations and warranties made by the
Company herein being true and correct when made and being true and correct in
all material respects on and as of the Closing Date as though made on the
Closing Date; and (c) the Company having performed all obligations required of
the Company under this Agreement to be performed by it on or before the Closing
Date, including payment of the first installment of the License Fee.
 
4.4.
Deliveries and Transactions at the Closing. At the Closing, the following
transactions shall occur simultaneously (no transaction shall be deemed to have
been completed or any document delivered until all such transactions have been
completed and all required documents delivered):
 
4.4.1.
True and correct copies of the resolution of the Board of Directors of the
Company, substantially in the form attached hereto as Appendix D, shall be
delivered to Yissum, approving, inter alia, the execution, delivery and
performance by the Company of this Agreement, including the performance of the
Company’s obligations hereunder, to the extent such approval is necessary.
 
4.4.2.
The Company shall pay Yissum the second installment of the License Fee (US
$400,000), by a way of a bank transfer to Yissum’s bank account, pursuant to the
wiring instructions set forth in Section 7.1 below.
 
4.4.3.
Yissum shall grant the License to the Company as provided in Section 2.1 above.
 
5.
Post-Closing Technology Transfer
 
5.1.
Within thirty (30) days of the Closing, Yissum shall complete the transfer and
conveyance to the Company of all information, documents, protocols, or files (in
written, electronic, or other form or media) and all materials or formulations,
comprising or containing the Technology within the possession and/or control of
Yissum, the University and/or the Researcher, to the reasonable satisfaction of
the Company.
 
5.2.
In addition during the six (6) month period following the Closing Date, the
Company and any of its Affiliates shall have reasonable access, at the Company’s
and/or its Affiliate’s request, to the Researcher, members of her team by
teleconference, electronic mail and in-person meetings, during normal business
hours, after coordination in advance, in order to facilitate such transfer
and/or in the event of any questions or enquiries by the Company and/or its
Affiliate with respect to the Technology. Yissum shall ensure that the foregoing
persons shall reasonably co-operate with and assist the Company for such
purposes.
 
6.
Consummation of Assignment
 
6.1.
The Assignment and the payment of the IP Assignment Fee by electronic transfer,
shall take place, on a mutually agreed date within eighteen (18) months of the
Closing Date or such other time as the Parties shall mutually agree upon in
writing (the “Assignment Date”).
 
6.2.
The obligation of the Company to pay the IP Assignment Fee as provided herein,
shall be conditioned upon (a) the completion of all of the transactions
described in Section 6.4 below; (b) all of the representations and warranties
made by Yissum herein being true and correct when made and being true and
correct in all material respects on and as of the Assignment Date as though made
on the Assignment Date, and (c) Yissum having performed all obligations required
of Yissum under this Agreement to be performed by it on or before the Assignment
Date.
 
 
7

 
 
6.3.
The obligation of Yissum to perform the Assignment as provided herein shall be
conditioned upon (a) all of the representations and warranties made by the
Company herein being true and correct when made and being true and correct in
all material respects on and as of the Assignment Date as though made on the
Assignment Date; and (b) the Company having performed all obligations required
of the Company under this Agreement to be performed by it on or before the
Assignment Date, including payment in full of the License Fee.
 
6.4.
On the Assignment Date, the following transactions shall occur simultaneously
(no transaction shall be deemed to have been completed or any document delivered
until all such transactions have been completed and all required documents
delivered):
 
6.4.1.
Yissum shall execute and deliver (or procure the execution and delivery of) the
Deed of Assignment in the form attached hereto as Appendix C and all additional
instruments or documents of transfer, conveyance, assignment, substitution and
confirmation, which are required to give full effect to the Assignment and to
vest in the Company the full benefit of the Technology being assigned pursuant
to Section 2.2, including registration of the Company as the applicant or owner
of the Patents.
 
6.4.2.
The Company shall pay Yissum the IP Assignment Fee (US $1 million), by a way of
a bank transfer to Yissum’s bank account, pursuant to the wiring instructions
set forth in Section 7.1 below.
 
6.5.
For certainty, upon the Company paying the IP Assignment Fee for the assignment
of the Technology pursuant to Section 2.2, the Technology shall be owned
exclusively by the Company and shall be freely assignable by the Company.
 
7.
Payment Terms
 
7.1.
All payments to Yissum contemplated under this Agreement may be made by check or
by wire transfer to the following bank account of Yissum:
 
Name of Bank: Hapoalim
Bank Key: 12
Bank's address: 1 Hamarpe Street, Jerusalem, Israel
Branch: Jerusalem Business Branch - 436
Bank account Number: 12-436-142-155001
Swift Code: POALILIT
IBAN: IL56-0124-3600-0000-0155-001 (for payment from Europe only)
 
7.2.
Any sum of money due to Yissum, which is not duly paid on time shall bear
interest from the due date of payment until the actual date of payment at the
rate of annual LIBOR applicable to a twelve (12) month deposit plus two and one
half percent (2.5%) per annum accumulated on a monthly basis.
 
8.
Development and Commercialization
 
8.1.
The Company shall perform all its activities hereunder in accordance with all
applicable Laws, and shall procure the receipt of all approvals and consents
(including Regulatory Approvals) necessary for the performance of its
obligations hereunder.
 
 
8

 
 
8.2.
Nothing herein constitutes a warranty or covenant by the Company as to the
successful outcome of any of its development activities hereunder or that it
will succeed in the commercialization of any of the Technology and/or any
Products.


 
9.
 Patent Prosecution & Protection
 
9.1.
Subject to the provisions of Section 9.3 below, with effect from the Closing
Date, the Company shall be responsible for the preparation, filing, prosecution,
maintenance and enforcement of the Patents, at its own expense, using patent
counsel of its choice reasonably acceptable to Yissum, and shall handle all
patent activities with respect thereto. The Company shall instruct such patent
counsel to copy Yissum on all correspondence relating to material patent
activities, shall keep Yissum reasonably informed regarding material matters
related to such patent activities, shall provide Yissum with a reasonable
opportunity to review and comment on material submissions to any patent office
relating thereto and shall take such comments under consideration in good faith.
All Patent applications to be filed in accordance with this Section 9.1 shall be
filed in the name of Yissum.
 
9.2.
Without derogating from the foregoing, Yissum shall assist the Company in all
respects relating to the preparation of documents for the registration of any
patent or any patent-related right comprising the Patents upon the request of
the Company, at no charge to the Company. Subject to Section 9.3 below, both
Parties shall take all appropriate action in order to assist the other to extend
the duration of a Patent or obtain any other extension obtainable under Law, to
maximize the scope of the protection afforded by the Patents. Subject to Section
9.3 below, neither Party shall be entitled to abandon or cancel any patent
application or patent (as applicable) comprising the Patents without the prior
written consent of the other Party.
 
9.3.
Notwithstanding the provisions of Sections 9.1 and 9.2 above, as of the
Assignment Date, the Company shall have the right, but not the obligation, to
pursue the filing, prosecution, maintenance and enforcement of the Technology,
in the Company’s (or its designee’s) name and as the sole assignee, anywhere in
the world, at the Company’s sole expense and at its sole discretion, using
patent counsel selected by it. Without derogating from the foregoing, as of the
Assignment Date, the Company shall be entitled to abandon or cancel any patent
application or patent (as applicable) comprising the Patents (the “Company
Abandoned Patents”); provided, however, that (A) the Company provides prior
written notice to Yissum of its decision to abandon or cancel Company Abandoned
Patents; and (B) in the event that (i) such decision is with respect to Company
Abandoned Patents on a worldwide basis (not a particular country); and (ii) the
Company Abandoned Patents cover products and services that the Company, in its
sole discretion, decided not to exploit or commercialize or continue to exploit
or commercialize, then Yissum, at its sole discretion, can request that the
Company shall assign to Yissum all right, title and interest in said Company
Abandoned Patents, in which case the Company shall take all action necessary to
assign all its rights in said Abandoned Company Patents to Yissum, at Yissum's
expense. With effect from such assignment the Company shall be relieved of its
payment and other obligations and/or liabilities with respect to said Company
Abandoned Patents, such Company Abandoned Patents shall be excluded from the
Technology for all purposes under this Agreement and Yissum shall be entitled to
commercialize or otherwise grant third parties any right or title in and to said
Company Abandoned Patents (collectively, “Commercialization Activities”),
according to Yissum’s sole discretion, and at Yissum's expense; provided that in
the event that the Commercialization Activities generate revenues to Yissum,
Yissum shall pay the Company twenty-five percent (25%) of the Net Proceeds (as
defined below) actually received by Yissum in respect of such Commercialization
Activities, until the Company receives an amount equal to twice (2 times) the
amount paid or invested by the Company with respect to the Company Abandoned
Patents (including payments to Yissum and patent expenses). For clarity, and
subject to the foregoing, as of the Assignment Date, the Company’s reporting and
other obligations with respect to its patent activities relating to the Patents
as set forth in Section 9.1 shall cease. For the purpose of this Section, “Net
Proceeds” means any revenues actually received by Yissum or Yissum’s designate
or any assignee in respect of Commercialization Activities (excluding funds for
research and/or development at the University, or payments for the supply of
services) after deduction of all documented out-of-pocket costs, fees and
expenses incurred by Yissum in connection with such Commercialization Activities
(including, without limitation, unreimbursed patent costs, and all attorney's
fees and expenses and other costs and expenses in connection with the
negotiation and conclusion of such Commercialization Activities).
 
 
9

 
 
9.4.
For clarity, all fees and costs for the preparation, filing, prosecution,
maintenance and enforcement of the Patents (“Patent Expenses”) which accrued
prior to the Closing Date, shall be borne by Yissum and all Patent Expenses
accruing after the Closing Date shall be borne by the Company.
 
9.5.
The foregoing does not constitute an obligation, representation or warranty,
express or implied, on the part of either Party that any patent or patent
registration application will indeed be made or registered or be registerable in
respect of the Technology or any part thereof, nor shall it constitute an
obligation, representation, or warranty, express or implied, on the part of
either Party that a registered patent will be valid or afford any protection.
For the avoidance of doubt, nothing in this Agreement constitutes an obligation,
representation or warranty, express or implied, on the part of either Party
regarding the validity of or the protection afforded by any of the patents or
patent registration applications detailed in Appendix A or regarding the
commercial exploitability or any other value of the Technology or that the
Technology will not infringe the rights of any third party. 
 
9.6.
As of the Effective Date, each Party shall inform the other Party in writing of
any alleged infringements by a third party of the Patents anywhere in the world,
as soon as practicable after becoming aware thereof, together with any available
written evidence of such alleged infringement.
 
9.7.
As of the Closing Date, the Company (or its Affiliate or sublicensee, as
applicable) shall have the right, in its sole discretion, in its own name and at
its own expense to initiate and pursue any legal action and enforce the Patents
against any infringement of such Patents anywhere in the world, using legal
counsel of its choice. Yissum shall reasonably cooperate with the Company in
connection with any such action and if Yissum is a legally indispensable party
to such action (being the registered owner of the infringed Patents until the
Assignment), then Yissum agrees to be joined as a co-plaintiff, at the Company’s
expense. Any amounts recovered from any third party in any such action shall be
retained by the Company after reimbursement of the reasonable expenses of Yissum
(if any) related thereto.
 
 
 
 
 
10

 
 
10.
Confidentiality
 
10.1.
For the purposes of this Agreement (i) “Yissum Confidential Information” means
this Agreement and the terms hereof and any and all reports, details, data,
formulations, solutions, designs, and inventions and other information disclosed
to the Company or any of its Representatives by Yissum or any of Yissum's
Representatives in connection with the Technology, Yissum, the University, the
Researcher and other Representatives of Yissum and/or the University, whether in
written, oral, electronic or any other form, except and to the extent that that
any such information: (a) was known to the Company at the time it was disclosed,
other than by previous disclosure by or on behalf of Yissum, as evidenced by the
Company’s written records at the time of disclosure; (b) is in the public domain
at the time of disclosure or becomes part of the public domain thereafter other
than as a result of a violation by the Company or any of its Representatives of
the confidentiality obligations herein; (c) is lawfully and in good faith made
available to the Company by a third party who is not subject to obligations of
confidentiality with respect to such information; or (d) is independently
developed by the Company without the use of Yissum Confidential Information, as
demonstrated by documentary evidence; and (ii) “Company Confidential
Information” means this Agreement and the terms hereof and any and all reports,
details, data, formulations, solutions, designs, and inventions and other
information disclosed by or on behalf of the Company under this Agreement,
whether in written, oral, electronic or any other form, except and to the extent
that any such information: (a) was known to Yissum or the University at the time
it was disclosed, other than by previous disclosure by or on behalf of the
Company, as evidenced by Yissum's or the University’s written records at the
time of disclosure; (b) is in the public domain at the time of disclosure or
becomes part of the public domain thereafter other than as a result of a
violation by Yissum or its Representatives of the confidentiality obligations
herein; (c) is lawfully and in good faith made available to Yissum or the
University by a third party who is not subject to obligations of confidentiality
with respect to such information; or (d) is independently developed by Yissum or
the University without the use of the Company Confidential Information, as
demonstrated by documentary evidence. The Parties agree, however, that as of the
Closing Date, the Technology and all information and documents relating thereto
shall no longer constitute Yissum Confidential Information and shall be deemed
to be Company Confidential Information.
 
10.2.
The Company undertakes that during the term of this Agreement and for a period
of five (5) years subsequent thereto, it shall maintain in confidence and shall
not use the Yissum Confidential Information other than for the purposes of this
Agreement. The Company undertakes not to convey or disclose any of the Yissum
Confidential Information to any third party without the prior written permission
of Yissum. The Company shall be liable for its officers or employees or other
Representatives maintaining the confidentiality of and not using or disclosing
the Yissum Confidential Information except as expressly provided herein. The
Company shall treat such Yissum Confidential Information with the same degree of
care and confidentiality that it maintains or protect its own confidential
information, but in any event, no less than a reasonable degree of care and
confidentiality.
 
10.3.
Notwithstanding the foregoing, the Company may disclose the Yissum Confidential
Information:
 
(a)
to its Affiliates and to those of its and its Affiliates’ Representatives who
have a “need to know” such information as necessary for the exercise of its
rights and/or performance of its obligations hereunder, provided that such
Representatives are legally bound by similar confidentiality and non-use
obligations to those set out in this Agreement. The Company shall be responsible
for ensuring that its Representatives and the Representatives of its Affiliates
abide by such undertakings of confidentiality; and
 
 
11

 
 
(b)
to any actual or potential third party investor, including, any government,
public foundation and/or private foundation, or any actual or potential
financial or business partners or collaborators, actual or potential acquirers,
licensees, sublicensees or distributors, provided that each of the foregoing
Persons is bound by customary obligations of confidentiality and non-use which
are at least as restrictive as those set out in this Agreement; and
 
(c)
to any competent authority for the purposes of obtaining any approvals or
permissions required for the implementation of the Assignment and/or this
Agreement, or in the fulfillment of a legal duty owed to any competent authority
(including a duty to make regulatory filings or to comply with any other
reporting requirements); and
 
(d)
to the extent required to be disclosed under any Law, including the regulations
of any securities exchange or other competent authority, court, or order of any
competent authority, provided that the Company promptly notifies Yissum thereof
in order to enable Yissum to seek an appropriate protective order or other
reliable assurance that confidential treatment will be accorded to such
information (with the Company’s assistance, if necessary), and such disclosure
shall be made to the minimum extent required. Notwithstanding the foregoing,
with respect to any disclosure required by applicable Law or the requirements of
any securities exchange to which the Company or its Affiliates may be subject,
the Company shall (i) provide Yissum with notice and a copy of such proposed
disclosure as far in advance of such filing or other disclosure as is reasonably
practicable under the circumstances in order to give Yissum an opportunity to
review and comment thereon, and (ii) in good faith consider incorporating such
comments, limit disclosure or obtain confidential treatment to the extent
reasonably requested by Yissum and to the extent the Company determines such
request is consistent with applicable Law.
 
10.4.
Yissum undertakes that during the term of this Agreement and for a period of
five (5) years subsequent thereto, it shall maintain in confidence, and shall
not use the Company Confidential Information other than for the purposes of this
Agreement. Yissum undertakes not to convey or disclose any of the Company
Confidential Information to any third party without the prior written permission
of the Company. Yissum shall be liable for its officers or employees or other
Representatives and for the University and its researchers or employees
maintaining the confidentiality of and not using or disclosing the Company
Confidential Information except as expressly provided herein. Yissum shall treat
such Company Confidential Information with the same degree of care and
confidentiality that each of them maintains and protects its own confidential
information, but in any event, no less than a reasonable degree of care and
confidentiality.
 
10.5.
Notwithstanding the foregoing, Yissum may disclose the Company Confidential
Information:
 
 
12

 
 
(a)
to the University and to those of the Representatives of Yissum and/or the
University who have a “need to know” such information as necessary for the
exercise of its rights and/or performance of its obligations hereunder, provided
that such Representatives are legally bound by agreements which impose similar
confidentiality and non-use obligations to those set out in this Agreement.
Yissum shall be responsible for ensuring that its Representatives and the
Representatives of the University abide by such undertakings of confidentiality;
and
 
(b)
to any competent authority in connection with the implementation of the
Assignment and/or this Agreement, or in the fulfillment of a legal duty owed to
any competent authority; and
 
(c)
to the extent required to be disclosed under any law, rule, regulation, court,
or order of any competent authority, provided that Yissum promptly notifies the
Company thereof in order to enable the Company to seek an appropriate protective
order or other reliable assurance that confidential treatment will be accorded
to such information (with Yissum’s assistance, if necessary), and such
disclosure shall be made to the minimum extent required.
 
10.6.
The Company shall be responsible and liable to Yissum for any breach by its
Representatives, Affiliates, subcontractors, licensees, sublicensees and
investors of the undertakings of confidentiality set forth in this Section 10 as
if such breach were a breach by the Company itself. Yissum shall be responsible
and liable to the Company for any breach by the University or its or the
University’s Representatives, of the undertakings of confidentiality set forth
in this Section 10 as if such breach were a breach by Yissum itself.
 
10.7.
Without prejudice to the foregoing, the Company shall not mention the names of
Yissum, the University, or the Researcher, without obtaining the prior written
consent of Yissum which consent shall not be withheld unreasonably and Yissum's
response to a request for such consent shall be provided no later than three (3)
business days from such request as aforesaid. Yissum shall not use the name of
the Company or its Affiliates, and/or their respective Representatives without
the Company’s prior written consent, which consent shall not be withheld
unreasonably and the Company’s response to a request for such consent shall be
provided no later than three (3) business days from such request as aforesaid.
Notwithstanding the foregoing, the Company need not obtain the prior written
consent of Yissum: (i) to use the names of Yissum, the University, or the
Researcher in connection with discussions with any actual or potential investor,
financial or business partners or collaborators, acquirers, subcontractors,
licensees, sublicensees or distributors; or (ii) for so long as the Researcher
acts as a consultant of the Company or has any other position with the Company,
to mention the fact that the Researcher acts as consultant or holds such other
position.
 
10.8.
Neither Party shall issue any press release or other public media statement
regarding the execution, existence or terms of this Agreement or the License
and/or the Assignment without the prior written approval of the other Party
which shall not be withheld, conditioned or delayed unreasonably. In the event
that a Party does not respond to the written request by the other Party for the
approval of the text of any press release or public media statement within three
(3) business days of such request, such press release or public media statement
shall be deemed to have been approved.
 
11.
Representations, Warranties and Covenants; Liability and Indemnity
 
 
13

 
 
11.1.
Representations and Warranties. (a) The Company represents and warrants to
Yissum, and (b) Yissum represents to the Company, in each case as of the
Effective Date:
 
11.1.1.
such Party is a corporation duly organized and validly existing under the Laws
of the jurisdiction of its incorporation;
 
11.1.2.
such Party has all right, power and authority to enter into this Agreement, and
to perform its obligations under this Agreement;
 
11.1.3.
such Party has taken all action necessary to authorize the execution and
delivery of this Agreement and the performance of its obligations under this
Agreement. This Agreement is a legal and valid obligation of such Party, binding
upon such Party and enforceable against such Party in accordance with the terms
of this Agreement, except as enforcement may be limited by applicable
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other Laws relating to or affecting creditors’ rights generally and by general
equitable principles;
 
11.1.4.
the execution, delivery and performance of this Agreement by such Party does not
conflict with, breach or create in any Third Party the right to accelerate,
terminate or modify any agreement or instrument to which such Party is a party
or by which such Party is bound;
 
11.1.5.
all consents, approvals and authorizations from all Governmental Authorities or
other Third Parties required to be obtained by such Party in connection with the
execution and delivery of this Agreement have been obtained; and the execution,
delivery and performance of this Agreement by such Party does not violate any
Law of any Governmental Authority having authority over such Party;
 
11.1.6.
no person or entity has or shall have, as a result of the execution and delivery
of or as a result of the transactions contemplated by this Agreement, any right,
interest or valid claim against or upon such Party for any commission, fee or
other compensation as a finder or broker because of any act by such Party or its
Affiliates, agents or licensees; and
 
11.1.7.
no agreement between it and any Third Party is in conflict with the rights
granted to the other Party pursuant to this Agreement.
 
11.2.
Additional Representations and Warranties by the Company. The Company represents
and warrants to Yissum as of the Effective Date that:
 
11.2.1.
to the Company's knowledge (after due enquiry), it has complied with all
applicable federal and state securities and other laws, rules and regulations,
including, without limitation, the Sarbanes-Oxley Act, and shall use
commercially reasonable efforts to cause the Company’s directors and officers,
in their capacities as such, to comply with such laws, rules and regulations,
including, without limitation, the provisions of the Sarbanes-Oxley Act; and
 
11.2.2.
to the Company's knowledge (after due enquiry), no action, claim, proceeding or
inquiry or investigation is pending or, threatened by any Governmental Authority
against the Company with respect to violation of any state or federal securities
law.
 
 
14

 
 
11.3.
Additional Representations and Warranties of Yissum. Yissum represents and
warrants to the Company as of the Effective Date that:
 
11.3.1.
no notice requirement or consent by any Third Party or any Governmental
Authority is required with respect to the execution and delivery of this
Agreement by Yissum or the consummation by Yissum of the transactions
contemplated hereby, except the notification and registration (as applicable) of
the Assignment of the Patents upon or following the Assignment Date;
 
11.3.2.
Yissum exclusively owns all right, title and interest in and to the Technology,
free and clear of all mortgages, pledges, liens, security interests,
encumbrances, charges or claims;
 
11.3.3.
the Patents and the Know-How have been independently developed by the Researcher
and/or members of her team at the University without any Third Party grants or
the support of any Governmental Authority or any other Third Party;
 
11.3.4.
neither Yissum nor the University is obligated under any liability whatsoever to
make any payments by way of royalties, fees or otherwise to any Third Party with
respect to the Technology;
 
11.3.5.
Yissum has no knowledge of any Third Party (including any employee or former
employee of Yissum or its Affiliates) interfering with, infringing upon,
misappropriating, violating or using without authorization any of the
Technology;
 
11.3.6.
to the best of Yissum's knowledge each Person who has or has had any rights in
or to any Technology, has assigned and has executed an agreement assigning such
Person’s entire right, title and interest in and to such Technology to Yissum
and no current or former officer, researcher, employee, agent, consultant or
service provider of Yissum or the University is in violation of any term of any
assignment or other agreement regarding the protection of the Technology;
 
11.3.7.
no action, claim, proceeding or inquiry or investigation is pending or, to the
knowledge of Yissum, threatened by any Third Party with respect to any of the
Technology (including the exploitation or commercialization thereof) or the
patentability or validity of any claims of any of the Patents;
 
11.3.8.
Yissum has not received any written notice or threat from any Third Party
asserting or alleging that any research, manufacture or development of any
Products infringed or misappropriated the intellectual property rights of such
Third Party;
 
11.3.9.
Yissum has not sold, transferred or assigned any of its rights to the Technology
to any Third Party; and
 
11.3.10.
none of the Technology has lapsed or been abandoned or cancelled as of the
Effective Date or pursuant to Section 4.2, as of the Closing Date.
 
 
15

 
 
11.4.
Disclaimer by the Company. Notwithstanding the representations and warranties
set forth in this Section 11 above, the Company acknowledges and accepts that
there is no implied representation that any Products can be successfully
developed or commercialized.
 
11.5.
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND TO THE EXTENT PERMITTED BY
THE APPLICABLE LAW, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY
KIND, EXPRESS OR IMPLIED, WITH RESPECT TO THE TECHNOLOGY AND/OR ANY PRODUCTS. IN
PARTICULAR, NEITHER PARTY MAKES ANY EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE USE OF THE
TECHNOLOGY WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER RIGHTS OF
ANY THIRD PARTY.
 
IN ADDITION, NOTHING IN THIS AGREEMENT MAY BE DEEMED A REPRESENTATION OR
WARRANTY BY YISSUM AS TO THE VALIDITY OF ANY OF THE PATENTS OR THEIR
REGISTRABILITY OR OF THE ACCURACY, SAFETY, EFFICACY, OR USEFULNESS, FOR ANY
PURPOSE, OF THE TECHNOLOGY.
 
YISSUM HAS NO OBLIGATION, EXPRESS OR IMPLIED, TO SUPERVISE, MONITOR, REVIEW OR
OTHERWISE ASSUME RESPONSIBILITY FOR THE PRODUCTION, MANUFACTURE, TESTING,
MARKETING OR SALE OF ANY PRODUCT.
 
TO THE EXTENT PERMITTED BY APPLICABLE LAW, NEITHER YISSUM NOR THE UNIVERSITY,
NOR THE RESEARCHER NOR ANY OF THE THEIR RESPECTIVE REPRESENTATIVES SHALL HAVE
ANY LIABILITY WHATSOEVER TO THE COMPANY OR TO ANY THIRD PARTY FOR OR ON ACCOUNT
OF ANY INJURY, LOSS, OR DAMAGE, OF ANY KIND OR NATURE WHETHER DIRECT OR
INDIRECT, SUSTAINED BY THE COMPANY OR BY ANY THIRD PARTY, FOR ANY DAMAGE
ASSESSED OR ASSERTED AGAINST THE COMPANY, OR FOR ANY OTHER LIABILITY INCURRED BY
OR IMPOSED UPON THE COMPANY OR ANY OTHER PERSON OR ENTITY, DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RESULTING FROM (i) THE PRODUCTION, MANUFACTURE,
USE, PRACTICE, LEASE, OR SALE OF ANY PRODUCT; (ii) THE USE OF THE TECHNOLOGY
MADE BY THE COMPANY, ITS AFFILIATES, THEIR RESPECTIVE REPRESENTATIVES AND/OR
BUSINESS ASSOCIATES AND CUSTOMERS, AND LICENSEES; OR (iii) ANY ADVERTISING OR
OTHER PROMOTIONAL ACTIVITIES WITH RESPECT TO ANY OF THE FOREGOING, EXCEPT TO THE
EXTENT ARISING FROM THE BREACH BY YISSUM OF ANY OF ITS REPRESENTATIONS AND
WARRANTIES, OR FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF YISSUM, THE
UNIVERSITY OR ANY OF THEIR RESPECTIVE REPRESENTATIVES, OR IN THE CASE OF ANY
INJURY, LOSS OR DAMAGE ASSERTED AGAINST THE COMPANY BY THE UNIVERSITY, THE
RESEARCHER OR ANY REPRESENTATIVES OF YISSUM OR THE UNIVERSITY – EXCEPT TO THE
EXTENT ARISING FROM THE BREACH BY YISSUM OR ANY OF ITS REPRESENTATIVES OF THE
OBLIGATIONS AND UNDERTAKINGS BY YISSUM HEREUNDER.
 
 
16

 
 
11.6.
IN NO EVENT SHALL YISSUM, THE UNIVERSITY, THE RESEARCHER OR THE REPRESENTATIVES
OF YISSUM AND/OR OF THE UNIVERSITY, BE LIABLE TO THE COMPANY OR ANY OF ITS
AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES (INCLUDING, LOST PROFITS, BUSINESS OR GOODWILL) SUFFERED OR
INCURRED BY THE COMPANY OR ITS AFFILIATES OR ANY THIRD PARTY, WHETHER BASED UPON
A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE OR TORT, OR OTHERWISE,
ARISING OUT OF THIS AGREEMENT, EXCEPT TO THE EXTENT ARISING FROM THE BREACH BY
YISSUM OF ANY OF ITS REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 11.1
AND 11.3 ABOVE OR FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF YISSUM, THE
UNIVERSITY, OR ANY OF THEIR RESPECTIVE REPRESENTATIVES.
 
IN NO EVENT SHALL THE COMPANY, ITS AFFILIATES OR THEIR RESPECTIVE
REPRESENTATIVES, BE LIABLE TO YISSUM OR THE UNIVERSITY FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING, LOST
PROFITS, BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY YISSUM OR THE UNIVERSITY,
WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE OR TORT,
OR OTHERWISE, ARISING OUT OF THIS AGREEMENT, EXCEPT TO THE EXTENT ARISING FROM
THE BREACH BY THE COMPANY OF ANY OF ITS REPRESENTATIONS AND WARRANTIES SET FORTH
IN SECTIONS 11.1 AND 11.2 ABOVE OR FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE COMPANY OR ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES.
 
11.7.
The Company shall be liable for any loss, injury or damage whatsoever caused
directly or indirectly to or suffered by its employees or any Representatives of
Yissum (including the Researcher and her team), or to any third party by reason
of the Company's acts or omissions pursuant to this Agreement or by reason of
any use made by the Company, its Representatives, Affiliates, licensees, and
sublicensees and their respective business associates and customers of the
Technology, or of any Product, except to the extent arising from the breach by
Yissum of any of its representations and warranties as aforesaid, or from the
gross negligence or willful misconduct of Yissum, the University or any of their
respective Representatives, or in the case of any injury, loss or damage caused
to the University, the Researcher or any Representatives of Yissum or the
University – except to the extent arising from the breach by Yissum or any of
its Representatives of the obligations and undertakings by Yissum hereunder.
 
11.8.
The Company undertakes to compensate, indemnify, defend and hold harmless
Yissum, the University, and all of their respective Representatives (including
the Researcher and her team) (herein referred to jointly and severally as
“Indemnitees”) from and against any claim, investigation or liability including,
product liability, damage, loss, costs and expenses, including reasonable legal
costs, attorneys’ fees and litigation expenses (collectively “Liabilities”),
incurred by or imposed upon the Indemnitees by reason of any acts or omissions
of the Company, its Representatives, its Affiliates, licensees and sublicensees,
or which derive from the development, manufacture, marketing, sale, use or other
exploitation, licensing or sublicensing (as applicable) of any Product, or the
Technology, except to the extent that such Liabilities arise from the breach by
Yissum of any of its representations and warranties as aforesaid, and/or any of
its obligations or undertakings set forth in this Agreement, or from the gross
negligence or willful misconduct of any of the Indemnitees. Notwithstanding the
foregoing and the remainder of this Section 11, and to the extent permitted by
applicable Law, the Company’s entire liability under this Agreement shall not
exceed the total amount paid by the Company to Yissum prior to the event that
gave rise to the Liabilities, excluding any Liabilities resulting from bodily
injury or death, or due to the gross negligence or willful misconduct of the
Company, or violation of applicable state and federal laws, including but not
limited to any misrepresentation under applicable state and federal securities
law.
 
 
17

 
 
11.9.
To be eligible to be indemnified hereunder, if any claim or lawsuit (including a
copy thereof) is served upon Yissum with respect to which Yissum intends to
claim indemnification pursuant to Section 11.8 above (a “Claim”), Yissum shall
(i) promptly give the Company written notice of any such Claim; (ii) give the
Company sole control of the defense and/or settlement thereof; and (iii)
reasonably cooperate with the Company and its legal representatives in the
investigation and defense of such Claim. The Company shall not settle any Claim
that admits fault or wrongdoing on the part of any of the Indemnitees without
the express written consent of Yissum, which consent will not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, the Company
will have no obligations with respect to any Claim if Yissum or any other
Indemnitee makes any admission, concessions or settlement regarding such Claim,
without the prior written consent of the Company. Yissum shall have the right to
participate, at its own expense and with counsel of its choice, in the defense
of any Claim that has been assumed by the Company.
 
11.10.
As of the Closing Date, the Company shall procure and maintain, at its (or any
licensee’s) sole cost and expense, policies of insurance, including product
liability insurance (as appropriate), in amounts and with terms reflecting the
industry standard for the type of Product and stage of activity (development,
testing, marketing or sale). General liability and product liability insurance
policies shall name the Indemnitees as additional insureds. The policy or
policies so issued shall include a “cross-liability” provision pursuant to which
the insurance is deemed to be separate insurance for each named insured (without
right of subrogation as against any of the insured under the policy, or any of
their representatives, employees, officers, directors or anyone in their name).
Such comprehensive general liability insurance shall provide (i) product
liability coverage (if applicable taking account the stage of the Company’s
activities) and (ii) broad form contractual liability coverage for the Company's
indemnification obligations under this Section 11 to the extent that such
coverage is available. Notwithstanding the foregoing, the Company may satisfy
the foregoing requirement through self-insurance.
 
The minimum amounts of insurance coverage required above shall not be construed
to create a limit of the Company's liability with respect to its indemnification
obligations under this Section 11. 
 
11.11.
The Company shall provide Yissum with written evidence of such insurance upon
request. The Company shall provide Yissum with written notice at least fifteen
(15) days prior to the cancellation, non-renewal or material change in such
insurance.
 
11.12.
The Company shall maintain, at its own expense, liability insurance as set forth
in this Section 11 above, beyond the expiration or termination of this Agreement
as long as a Product relating to or developed pursuant to this Agreement is
being commercially distributed or sold by the Company, an Affiliate, a licensee
or sublicensee, and thereafter as required by applicable Laws.
 
 
18

 
 
12.
Term; Effect of Termination
 
12.1.
The term of this Agreement shall commence on the Effective Date and shall remain
in effect unless terminated earlier pursuant to Section 12.2 below (the “Term”).
 
12.2.
This Agreement shall terminate:
 
12.2.1.
if all of the Parties, in writing, consent to terminate this Agreement; or
 
12.2.2.
at the discretion of Yissum, upon written notice to the Company, effective
immediately, if the Company is in material breach of this Agreement, and fails
to remedy such breach within forty-five (45) days of its receipt of written
notice to cure; or
 
12.2.3.
if the Company passes a resolution for voluntary winding up or a winding up
application is made against it and not set aside within sixty (60) days, or if a
receiver or liquidator is appointed for the Company, or if the Company enters
into winding up, insolvency or bankruptcy proceedings, and such appointment or
proceedings shall not be withdrawn, dismissed or vacated, as the case may be,
within sixty (60) days after the appointment or filing, if applicable (each of
the foregoing: a “Bankruptcy Event”). The Company shall notify Yissum in writing
within three (3) business days of the occurrence of any Bankruptcy Event: or
 
12.2.4.
if the Company gives Yissum sixty (60) days prior written notice of termination
for any reason or for convenience (“Termination for Convenience”).
 
12.3.
Without derogating from any other rights or remedies to which either Party may
be entitled hereunder or at Law, if at any time prior to the Assignment and
payment of the IP Assignment Fee, this Agreement is terminated for any reason,
including Termination for Convenience, but excluding termination by the Company
due to an uncured breach by Yissum, then the License shall terminate, the
Technology and all rights included therein shall revert to Yissum, and Yissum
shall be free to enter into agreements with any other third parties for the
granting of a license or to deal in any other manner with such right as it shall
see fit at its sole discretion.
 
12.4.
The termination of this Agreement for any reason shall be without prejudice to
any other rights or remedies to which a Party (or Yissum, in the case of
Termination for Convenience by the Company) may be entitled hereunder or at Law.


 
12.5.
Notwithstanding the foregoing, the termination of this Agreement for any reason
shall not release the Company from its obligation to carry out any financial or
other obligation which it was liable to perform prior to such termination.
 
In addition, Sections 10, 11.3 through 11.12, 14, 15, 16 and any other provision
of this Agreement that expressly or by implication is intended to come into
force or continue in force on or after the termination or expiration of this
Agreement shall survive the termination or expiration of this Agreement to the
extent required to effectuate the intent of the Parties as reflected in this
Agreement.
 
13.
Related Invention
 
 
19

 
 
13.1.
During the Term, Yissum shall notify the Company in writing as soon as
practicable after receiving an invention disclosure with respect to any Related
Invention (as such term is defined below), and of the filing of any patent
application disclosing or claiming any Related Invention (each, a “Related
Invention Notice”) and shall provide the Company with a copy of the relevant
patent application as well as data or other information relating to the subject
matter claimed in the said patent application in the possession of the
Researcher and/or any members of her team at the University and which has been
provided to Yissum. The Company shall be entitled to request that such Related
Invention be sold and assigned, or exclusively licensed (at the Company’s
election) to the Company, upon mutually agreed terms and conditions, by written
notice to Yissum within thirty (30) days from the date of its receipt of a
Related Invention Notice (the “Notice Period”). If, by the end of the Notice
Period, the Company notifies Yissum in writing that it wishes to purchase or
exclusively license (as applicable) such Related Invention (the “Company’s
Notice”), then the Parties shall enter into negotiations in good faith regarding
the main commercial terms (including the consideration) and shall enter into a
binding term sheet with respect thereto within thirty (30) days after receipt of
the Company’s Notice (the “Initial Negotiation Period”). Thereafter, the Parties
shall negotiate in good faith the additional terms and conditions of a
definitive agreement based on the said binding term sheet and shall enter into a
final definitive agreement with respect thereto within thirty (30) days of the
expiration of the Initial Negotiation Period (the “Final Negotiation Period”).
The Initial Negotiation Period and the Final Negotiation Period may be extended
by mutual written consent of the Parties. From the date of receipt of an
invention disclosure and during the Notice Period and, during the Initial
Negotiation Period - if the Company delivers the Company’s Notice as aforesaid,
and also during the Final Negotiation Period - if the Parties reach a binding
term sheet, Yissum agrees not to offer to sell, assign or license the particular
Related Invention to any third party or to enter into any sale, assignment or
license agreement with respect to the particular Related Invention with any
third party. In the event that the Parties fail to reach a binding term sheet
within the Initial Negotiation Period or enter into a final definitive agreement
with respect to such terms and conditions within the Final Negotiation Period,
notwithstanding their good faith efforts as aforesaid, Yissum shall be free to
offer the particular Related Invention to any third party, and/or to sell, or
grant a license to the Related Invention to any third party, according to
Yissum’s sole discretion, without any further obligations to the Company.
 
For the purposes of this Section 13, “Related Invention” means any patentable
invention in the field of Cannabinoids and hemp (including high dosage THC, THC
or Cannabidiols (CBD)) that is created, generated or reduced to practice by the
Researcher alone or with a member of the Researcher’s research team at the
University after the Effective Date, arising from research conducted at the
University (but excluding any services or other activities performed by the
Researcher for or on behalf of the Company pursuant to a separate agreement with
the Company), including research that commenced prior to the Effective Date.
 
14.
Law
 
The provisions of this Agreement and everything concerning the relationship
between the Parties in accordance with this Agreement shall be governed
exclusively by Israeli law without application of any conflict of law principles
that direct that the laws of another jurisdiction apply and jurisdiction shall
be granted to the competent court in Jerusalem exclusively, except that Yissum
may bring suit against the Company in any other jurisdiction outside the State
of Israel in which the Company has assets or a place of business. Each Party
undertakes not to object to the enforcement against it of writs and decisions
issued by any other jurisdiction outside the State of Israel under such
circumstances. Each Party hereby waives any immunity it may have against
enforcement of any judgment so obtained against it by the other Party and waives
any rights or claims that it may have with respect to forum non-conveniens.
 
 
20

 
 
15.
Miscellaneous
 
15.1.
Relationship of the Parties. It is hereby agreed and declared between the
Parties that they shall act in all respects relating to this Agreement as
independent contractors and there neither is nor shall there be any
employer-employee or principal-agent relationship or partnership relationship
between any of the Parties. Each Party will be responsible for payment of all
salaries and taxes and social welfare benefits and any other payments of any
kind in respect of its employees and officers, regardless of the location of the
performance of their duties, or the source of the directions for the performance
thereof.
 
15.2.
Performance by Affiliates. The Company may exercise any right hereunder or
discharge any obligations hereunder through any of its Affiliates. The Company
shall be responsible for the compliance by its Affiliates with the provisions of
this Agreement in connection with the exercise of any such right or performance
of any obligations by its Affiliates. Any breach by the Company’s Affiliate of
any of the Company’s obligations under this Agreement shall be deemed a breach
by the Company.
 
15.3.
Compliance with Applicable Laws. Each Party undertakes to comply with applicable
Laws in the implementation of this Agreement, including, anti-bribery and
anti-corruption Laws.
 
15.4.
Dispute Resolution. Each Party hereby agrees that it will first attempt in good
faith to resolve any dispute arising out of or relating to this Agreement (each
a “Dispute”). If the Dispute is not resolved by the Parties in good faith, then
the matter will then immediately be referred to the respective chief executive
officers of the Parties (or their respective designees) for resolution within
twenty-one (21) days. If, after such efforts, the Parties are unable to resolve
such Dispute, either Party may take any other action pursuant to Section 14
above.
 
15.5.
Assignment. Neither Party may transfer or assign or endorse its rights, duties
or obligations pursuant to this Agreement to another, without the prior written
consent of the other Party, which consent shall not be unreasonably denied,
conditioned or delayed. Notwithstanding the foregoing, the Company shall be
entitled to freely assign this Agreement (in whole or in part) or its rights and
obligations hereunder to an Affiliate or to a Third Party that acquires or
succeeds to all or substantially all of the business or assets of the Company
relating to this Agreement, whether by sale, merger, operation of law or
otherwise, provided in each case that such assignee agrees to be bound in
writing by this Agreement.
 
In the event of a Further Assignment of the Technology (or part thereof) by the
Company or its Affiliate after the Assignment Date, the Company shall ensure
that the Further Assignee is bound by and subject to the terms of this
Agreement, including the payment obligations of the Company hereunder (which
shall apply, mutatis mutandis to such Further Assignee).
 
 
21

 
 
For the purposes of this Section 15.5, “Further Assignee” shall mean the Third
Party receiving the Technology, in whole in part, via a sale or assignment by
the Company or by any Affiliate; and “Further Assignment” shall mean the
assignment of title, or any sale, of the Technology (in whole or in part) or
this Agreement by the Company to a Third Party in a transaction. “Further
Assignment” expressly excludes the sale or transfer (or any similar transaction
of any kind) of any ownership and/or equity interest in the Company to any Third
Party, whether in whole or in part.
 
15.6.
No waiver. No waiver by any Party, whether express or implied, of its rights
under any provision of this Agreement shall constitute a waiver of such Party’s
rights under such provisions at any other time or a waiver of such Party’s
rights under any other provision of this Agreement. The failure or delay of a
Party to claim the performance of an obligation of another Party shall not be
deemed a waiver of the performance of such obligation or of any future
obligations of a similar nature.
 
15.7.
Representation by Legal Counsel. Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in drafting this Agreement. In interpreting and
applying the terms and provisions of this Agreement, the Parties agree that no
presumption shall exist or be implied against the Party which drafted such terms
and provisions.
 
15.8.
Expenses. Each Party shall pay all costs and expenses that it incurs with
respect to the negotiation, due diligence investigation, execution, delivery and
performance of the Agreement.
 
15.9.
Disclosure of Agreements with a University researcher. The Company shall
disclose to Yissum any existing or future agreement or arrangement of any kind
with a University researcher (for so long as such researcher is employed by the
University) and or any representative of such researcher, and shall not enter
into any such agreement or arrangement without the prior written consent of
Yissum.
 
15.10.
Severability. The provisions of this Agreement are severable and, in the event
that any one or more of the provisions or part of a provision contained in this
Agreement shall, for any reason, be held by any court of competent jurisdiction
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement; but such provision shall be modified as set out
below and the balance of this Agreement shall be interpreted as if such
provision were so modified. The Parties shall negotiate in good faith in order
to agree on the terms of an alternative provision which complies with applicable
law and achieves, to the greatest extent possible, the same effect as would have
been achieved by the invalid, illegal or unenforceable provision.
 
15.11.
Force Majeure. No Party shall be held liable or responsible to the other Party
nor be deemed to have defaulted under or breached the Agreement for failure or
delay in fulfilling or performing any term of this Agreement to the extent, and
for so long as, such failure or delay is caused by or results from causes beyond
the reasonable control of the affected Party and without fault of such Party,
including fires, earthquakes, floods, embargoes, wars, acts of war (whether war
is declared or not), insurrections, riots, civil commotions, strikes, lockouts
or other labor disturbances (except of such Party's personnel), acts of God or
acts, omissions or delays in acting by any governmental authority provided that
the nonperforming Party uses commercially reasonable efforts to avoid or remove
such causes of nonperformance and continues performance under this Agreement
with reasonable dispatch whenever such causes are removed. The Party affected by
such circumstances shall promptly notify the other Parties in writing when such
circumstances cause a delay or failure in performance and when they cease to do
so.
 
 
22

 
 
15.12.
Counterparts. This Agreement may be executed in any number of counterparts
(including counterparts transmitted by facsimile and by electronic mail), each
of which shall be deemed an original, but all of which taken together shall be
deemed to constitute one and the same instrument.
 
15.13.
Binding Effect. This Agreement shall be binding upon the Parties once executed
by both Parties and shall enter into force and become effective as of the
Effective Date.
 
15.14.
Entire Agreement. This Agreement constitutes the full and complete agreement
between the Parties and supersedes any and all agreements or understandings,
whether written or oral, concerning the subject matter of this Agreement, and
may only be amended by a document signed by both Parties.
 
15.15.
Further Actions. Each Party agrees to execute, acknowledge and deliver and shall
cause its employees or ex-employees to execute, acknowledge and deliver such
further instruments and to do all such other acts as may be necessary or
appropriate to perfect the rights of the other Party hereunder and otherwise in
order to carry out the purposes and intent of this Agreement.
 
15.16.
Equitable Relief. Each Party agrees that any breach or threatened breach of the
terms and conditions of this Agreement may cause irreparable harm, that may be
difficult to ascertain and that monetary damages may not afford an adequate
remedy. Accordingly, in addition to all other rights and remedies that may be
available to the non-breaching Party under this Agreement or by Law, such Party
shall be entitled to seek specific performance, an order restraining any breach,
injunctive relief and any other equitable relief in any court of competent
jurisdiction.
 
16.
Notices
 
All notices and communications pursuant to this Agreement shall be made in
writing and sent by facsimile, electronic mail or by registered mail or served
personally at the following addresses:
 
To Yissum at:
 
Yissum Research Development Company
of the Hebrew University of Jerusalem Ltd.
P.O. Box 39135,
Jerusalem 91390
Israel
Facsimile: 972-2-6586689
Email: bob.trachtenberg@yissum.co.il
To the Company at:
 
WEED, Inc.
4920 Post Trail
Tucson, Arizona, U.S.A. 85750
Email: gemartin21@aol.com
 
 
23

 
 
or such other address furnished in writing by one Party to the other. Any notice
served personally shall be deemed to have been received on the day of service,
any notice sent by registered mail as aforesaid shall be deemed to have been
received seven (7) days after being posted by prepaid registered mail. Any
notice sent by facsimile or electronic mail shall be deemed to have been
received by the next business day after receipt of confirmation of transmission
(provided that any notice terminating this Agreement which is sent by electronic
mail shall be followed by a notice sent in any other manner provided herein).
 
[signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
24

 
 
IN WITNESS WHEREOF THE PARTIES HAVE SET THEIR HANDS AS OF THE DATE SET OUT ABOVE
 
YISSUM  

THE COMPANY  
 
 
 
 
 
By: 

/signed/
 
By:
/signed/ 

Name: 



 
Name:
 
Title: 



 
Title:
 
Date: 



 
Date:
 

 
 
I the undersigned, Prof. Elka Touitou, have reviewed, am familiar with and agree
to all of the above terms and conditions. I hereby undertake to cooperate fully
with Yissum in order to ensure its ability to fulfill its obligations hereunder,
as set forth herein.
 
 
 
 
Prof. Elka Touitou
 
Date signed

 
 
 
 
 
 
 
 
 
 
 
25

 
 
Appendix A
 
 
ASSIGNED PATENTS
 
(1) Patent family – Yissum ref. # 3481
 
Family:
3481
Title:
Compositions for Nail and Skin Treatment (web like)

 
Inventor
University
Faculty
Department
Touitou Elka
HUJI
 Institute of Drug Research
School of Pharmacy- Institute for Drug Research

 
 
Application     
Publication         
Patent    
Patent ID 

Status
Country
Date
Number
Date
Number
Date
Number
3481-00
Expired
US
30/01/2009
61/148,799
 
 
 
 
3481-01
Exhausted
PCT
29/01/2010
PCT/IB2010/000171
 05/08/2010
WO 2010/086726
 
 
3481-02
Exhausted
PCT
29/01/2010
PCT/IB2010/000170
 05/08/2018
WO 2010/086725
 
 
3481-03
Granted
US
01/08/2011
13/137,259
10/05/2012
US 2012/0114574
06/06/2017
9,668,987
3481-05
Granted
Europe
29/01/2010
10735529.9
 30/01/2009
 
12/07/2017
2391344
3481-06
Released to Researcher
Europe
29/01/2010
10735528.1
 07/12/2011
EP2391208
 
 
3481-07
Released to Researcher
US
 
15/413,987
 10/08/2017
US2017/0224629
 
 

 
(2) Patent family – Yissum ref. # 4300
 
Family:
4300
Title:
Compositions and Methods for Drug Administration of Cannabinoids to Humans and
Animals

 
Inventor
University
Faculty
Department
Touitou Elka
HUJI
Institute of drug research
School of Pharmacy- Institute for Drug Research

 
 
Application    
Publication    
Patent
Patent ID
Status
Country
Date
Number
Date
Number
4300-00
Expired
US
07/12/2015
62/263,868
 
 
4300-01
NP-Entry
PCT
06/12/2016
PCT/IL2016/051303
15/06/2017
WO 2017/098502
4300-02
Published
China
06/12/2016
2016800718207
03/08/2018
CN108366962
4300-03
Filed
Europe
06/12/2016
16820362.8
17/10/2018
EP3386480 
4300-04
Filed
Australia (Oceania)
06/12/2016
2016367543
15/06/2017
 
4300-05
Filed
US
06/12/2016
15/781,639
 
 
4300-06
Filed
Canada
06/12/2016
3,007,438
05/06/2018
 
4300-07
Filed
Israel
06/12/2016
259246
31/07/2018
 

 
 
 
 
26

 
 
(3) Patent family – Yissum ref. # 6214
 
Family:
6214
Title:
compositions and methods of Lipophilic drugs (transdermal)

 
Inventor
University
Faculty
Department
Touitou Elka
HUJI
Institute of Drug research
School of Pharmacy- Institute for Drug Research

 
 
  Application
Publication

Patent
Patent ID
Status
Country
Date
Number
6214-00
Expired
US
20/07/2017
62/534,701
6214-01
Filed
PCT
19/07/2018
PCT/IL2018/050801

 
(4) Patent family – Yissum ref. # 6496
 
Family:
6496
Title:
Therapeutically beneficial oils-containing formulations

 
Inventor
University
Faculty
Department
Touitou Elka
HUJI
Institute of Drug Research
School of Pharmacy
Natsheh Hiba (student)
HUJI
Institute of Drug Research
School of Pharmacy

 
 
Application  
Publication  
Patent
Patent ID
Status
Country
Date
Number
6496-00
Expired
US
29/11/2017
62/591,782
6496-01
Filed
PCT
04/11/2018
PCT/IL2018/051175

 
(5) Patent family – Yissum ref. # 6534
 
Family:
6534
Title:
Orally administrable cannabinoids-containing compositions

 
Inventor
University
Faculty
Department
Touitou Elka
HUJI
Institute of Drug Research
School of Pharmacy
Natsheh Hiba (student)
HUJI
Institute of Drug Research
School of Pharmacy

 
 
Application  
Publication  
Patent
Patent ID
Status
Country
Date
Number
6534-00
Filed
US
04/11/2018
62/755,483

 
 
 
 
 
 
27

 
 
 
Appendix B
 
KNOW-HOW
 
 
 
1.
Methods for preparation and packaging of rectal and vaginal formulations for
cannabinoids.
2.
Use of animal models for analgesic properties of cannabinoids.
3.
Choice of apparatus for cannabinoid compositions described in the patents.
4.
Use of antioxidants for the stability of cannabinoids preparation.
5.
Use of the oral patent application for design of sustained release vitamin
products.
6.
Use of the oral patent application for design of a combination formulation of a
cannabinoid and vitamin product.
7.
Use of specially designed device for dermal/transdermal delivery of
cannabinoids.
 
 
 
 
 
 
YISSUM  

THE COMPANY  
 
 
 
 
 
By: 



 
By:


Name: 



 
Name:
 
Title: 



 
Title:
 
Date: 



 
Date:
 

 

 
 
 
 
 
 
 
 
28

 
 
Appendix C
DEED OF ASSIGNMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
29

 
 
Appendix D
 
FORM OF RESOLUTION OF THE BOARD OF DIRECTORS OF THE COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30
